Citation Nr: 0412672	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  01-09 126	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a right knee disorder.  An August 2001 RO decision granted 
service connection for a left knee disorder, and the RO 
subsequently also denied service connection for a right knee 
disorder claimed as secondary to to the service-connected 
left knee disorder.  In December 2001, the Board remanded the 
case to the RO for additional action.


FINDINGS OF FACT

The veteran's current right knee disorder began many years 
after active service, was not caused by any incident of 
service, and was not caused or permanently worsened by his 
service-connected left knee disorder.


CONCLUSIONS OF LAW

A right knee disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected left knee disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty in the Army from November 
1966 to October 1969.  According to his service separation 
document, he served as an administrative specialist and had 
no overseas or combat service.  Medical records show 
treatment for a left knee disorder before service, and the 
service medical records note the preservice left knee 
disorder during active duty.  The service medical records do 
not refer to a right knee disorder.  The veteran's September 
1969 service separation examination notes that the lower 
extremities were normal on clinical evaluation; on an 
accompanying medical history form there was reference to a 
preservice trick knee problem which was now asymptomatic.  

The first medical records referring to a right knee disorder 
are from February 1979.  At that time the veteran was 
admitted to Baptist Hospital with right knee symptoms which 
he dated to an injury about 2 or 3 weeks earlier when he was 
running while playing softball and stepped in a hole.  He 
also reported a history of right knee problems in service, 
while playing basketball.  During the February 1979 hospital 
admission, the veteran underwent surgery for torn cartilage 
of the right knee.  The postoperative diagnoses were 
displaced bucket handle tear of the medial meniscus of the 
right knee, anterior tear of the lateral meniscus of the 
right knee, and probable old anterior cruciate ligament tear 
of the right knee.  The final hospital discharge diagnosis 
was right knee medial meniscus and lateral meniscus tears.

Private clinic records show the veteran was treated for knee 
and other problems from 1984 to 1995 by clinicians including 
Michael T. Hartsfield, M.D.  The more recent of these records 
note the veteran had bilateral knee degenerative joint 
disease (arthritis), with the left knee being worse than the 
right.  Notes from 1991 indicate that the veteran reported 
having stopped taking medication and that he is an avid 
sports enthusiast who enjoyed running and bicycling.  Medical 
records from 1995 and later show the veteran was treated by 
Theodore I. Macey, M.D., for various ailments including 
bilateral knee problems.  

In August 2000, the RO received the veteran's claim for 
service connection for a right knee disorder. 

In May 2001, Dr. Macey noted the current impression was 
degenerative joint disease of both knees.  The doctor noted 
the veteran was requesting verification of a knee injury.  
The veteran said he injured his left knee before service but 
it was aggravated in service, and he also said he injured his 
right knee but such was not documented.  Dr. Macey said that 
as there was no documentation of a right knee injury in 
service, he could not say that any of the right knee problems 
were the result of service.  The doctor also opined that if 
there was a left knee injury before service, then the left 
knee condition was aggravated by service.

A VA examination in July 2001 focused on the veteran's left 
knee disability.  The examiner opined that the veteran's 
preservice left knee disorder was aggravated by service.

A VA orthopedic examination was provided in July 2003.  The 
doctor reviewed the veteran's claims folder.  It was noted 
that the veteran claimed his right knee disorder was due to 
service or due to his service-connected left knee condition.  
Following current examination, the right knee diagnosis was 
degenerative joint disease, postoperative arthrotomy with 
medial and lateral meniscectomy.  The examiner discussed the 
medical records, and pointed out that service medical records 
were negative for a right knee problem, and that the first 
documented right knee disorder involved a 1979 softball 
injury which required surgery.  Noting documentation of the 
veteran's significant sports activities over the years, the 
doctor commented that had there been a significant earlier 
right knee injury, such would have precluded subsequent 
sports activities.  Based on examination and review of 
records in the claims folder, the doctor essentially opined 
that the veteran's current right knee disorder was not 
related to his military service and was not related to his 
service-connected left knee disorder.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a right knee disorder, including 
what he must submit and what the VA will obtain.  Relevant 
identified medical records have been obtained to the extent 
possible, and a VA examination with medical opinion has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The veteran is service-connected for a left knee disorder (a 
preservice condition which was aggravated by service).  
Service medical records from his 1966-1969 active duty are 
negative for a right knee disorder.  There is no medical 
evidence of right knee arthritis within the year after 
serive, as required for presumptive service connection.  In 
fact, there is no evidence of a right knee disorder until a 
1979 softball injury, almost 10 years after service.  This 
1979 right knee injury involved cartilage tears which 
required surgery at that time.  Later medical records note 
continuing right knee problems, including arthritis 
(degenerative joint disease).  In a 2001 statement, Dr. Macey 
indicated that he could not relate the veteran's current 
right knee disorder to service.  After reviewing the 
historical records, the doctor who performed the VA 
examination in 2003 opined that the current right knee 
disoder was unrelated to service and was unrelated to the 
service-connected left knee disorder, and the doctor 
explained the basis for such opinion.  There is no competent 
medical evidence to the contrary.  As a layman, the veteran 
is not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current right knee disorder began many years after 
active service, was not caused by any incident of service, 
and was not caused or permanently worsened by his service-
connected left knee disorder.  The right knee disorder was 
not incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected left 
knee disorder.  The criteria for direct or secondary service 
connection for a right knee disorder are not met.  As the 
preponderance of the evidence is against the claim for 
service connection for a right knee disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a right knee disability is denied. 



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



